Deen, Presiding Judge.
These cases were transferred from the Supreme Court. It appears from the record that a final order has not been entered in this case as the trial court has ordered that no further pleadings or answers be filed in this case until thirty days after the final order in the arbitration petition and that all the parties to the action are further stayed from proceeding with any legal remedies including a garnishment action pending against Atlanta News Agency until after *307the final order in the arbitration petition. As the appellants have not followed the interlocutory appeal procedure, as required by Code Ann. § 6-701, the appeals must be dismissed as premature. Mathews v. Saniway Dist. Service, 152 Ga. App. 286 (262 SE2d 494) (1979).
Decided November 5, 1981.
H. Fred Gober, Edward S. Sams, for appellant (case no. 62769).
Fred R. Cullum, John Lientz, Woodrow W. Vaughn, Jr., Charles C. Brooks, Maurice J. Bernard III, for appellees (case no. 62769).
Maurice J. Bernard III, for appellant (case no. 62770).
Fred R. Cullum, Woodrow W. Vaughn, Jr., Charles C. Brooks, Fred Gober, for appellees (case no. 62770).

Appeals dismissed.


Banke and Carley, JJ., concur.